SHAW, Justice,
concurring in part and dissenting in part.
I concur that convictions for both first-degree felony murder and the predicate felony are permissible.
I dissent from the holding that second-degree depraved-mind murder is a lesser included offense of first-degree felony murder. Each offense contains a statutory element not present in the other and thus each is a separate offense. Neither the state nor the defendant is entitled to a jury instruction on an offense which is not contained in the charging instrument and is not a lesser included offense. See § 775.-021(4), Fla.Stat. (1983) and Linehan v. State, 476 So.2d 1262, 1266 (Fla.1985) (Shaw, J., dissenting).